 Case 2:19-cv-20673-KM-ESK Document 4 Filed 12/17/19 Page 1 of 3 PageID: 37



Thomas J. Cotton, Esq.
SCHENCK, PRICE, SMITH & KING, LLP
220 Park Avenue, P.O. Box 991
Florham Park, New Jersey 07932-0991
(973) 539-1000
Attorneys for Defendant,
Pro Custom Solar LLC d/b/a Momentum Solar

                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


STEWART SMITH and BRENNAN                                        CIVIL ACTION
LANDY, individually and on behalf of all
others similarly situated,                                      No. 2:19-cv-20673

Plaintiffs,
                                                    APPLICATION FOR EXTENSION OF
v.                                                    TIME TO ANSWER, MOVE, OR
                                                           OTHERWISE REPLY
PRO CUSTOM SOLAR LLC d/b/a                                [Local Civil Rule 6.1(b)]
MOMENTUM SOLAR,

Defendant.


       Application is hereby made for a Clerk’s Order extending time in which defendant Pro

Custom Solar LLC d/b/a Momentum Solar (“Momentum”) may answer, move, or otherwise

reply to the complaint filed by plaintiff herein and it is represented that:

       1.      No previous extension has been obtained;

       2.      Service of process was effected on December 10, 2019; and

       3.      Time to answer, move, or otherwise reply expires after December 31, 2019.

Momentum hereby reserves all rights, defenses, and objections—including those as to personal

jurisdiction and venue.
 Case 2:19-cv-20673-KM-ESK Document 4 Filed 12/17/19 Page 2 of 3 PageID: 38



Dated: Florham Park, New Jersey
       December 17, 2019
                                   SCHENCK, PRICE, SMITH & KING, LLP

                                   By:   /s/ Thomas J. Cotton
                                         Thomas J. Cotton

                                   220 Park Avenue, P.O. Box 991
                                   Florham Park, NJ 07932-0991
                                   Telephone: (973) 539-1000
                                   Fax: (973) 540-7300

                                   tjc@spsk.com

                                   Attorneys for Defendant,
                                   Pro Custom Solar LLC d/b/a Momentum Solar
 Case 2:19-cv-20673-KM-ESK Document 4 Filed 12/17/19 Page 3 of 3 PageID: 39



                                    ORDER

     The above application is ORDERED GRANTED extended to _____________.

ORDER DATED: _________

                                    WILLIAM T. WALSH, Clerk

                                    By:__________________
                                    Deputy Clerk
